t c memo united_states tax_court charles w king petitioner v commissioner of internal revenue respondent docket no 6374-11l filed date charles w king pro_se catherine s tyson for respondent memorandum findings_of_fact and opinion paris judge in a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination respondent unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the relevant times and all rule references are to the tax_court rules_of_practice and procedure sustained collection action through the filing of a notice_of_federal_tax_lien for unpaid employment_tax liabilities for the following taxable quarters march june and date march june september and date march june and date march june september and date september and date and march and date quarters at issue petitioner filed a petition in this court and subsequently paid all of the employment_taxes penalties additions to tax and interest petitioner asks the court to grant abatement for penalties additions to tax and interest on account of respondent’s alleged erroneous advice and delay findings_of_fact some of the facts have been stipulated and are so found the parties do not dispute and or the record establishes the following petitioner resided in illinois when the petition was filed petitioner is an attorney with years of experience practicing law he has been a sole practitioner for over years in a small town in illinois and operated a the notice_of_federal_tax_lien that respondent filed included an amount for the date quarter but this quarter was not listed on the notice_of_determination at trial petitioner waived his initial objections to the stipulation of facts law firm with at least one employee for all quarters at issue as an employer petitioner was required to file form sec_941 employer’s quarterly federal tax_return and remit payments for employment_tax liabilities for the quarters at issue petitioner did not timely file form sec_941 and or make deposits of the employment_taxes for the quarters at issue respondent’s examining agent mr proffitt in respondent’s cincinnati ohio office conducted an examination for the quarters at issue in the course of the examination respondent received from petitioner on date a statement of disputed issues and some of the forms employer’s annual federal unemployment futa_tax return and form sec_941 that respondent had requested petitioner disputed respondent’s records in regard to several missing payments and returns he was able to document his employment_tax liability payments for the quarters ending date date date and date petitioner also documented that he had filed form sec_941 either timely or as a result of the examination for the quarters ending march june september and date march june september and date and march and date respondent accepted some of petitioner’s changes to his liabilities but not to the full extent that petitioner proposed after making the agreed adjustments mr proffitt sent petitioner for the quarters at issue except the march and date quarters form_4666 summary of employment_tax examination form_4668 employment_tax examination changes report and form 886-a explanation of items form_4666 showed a total_tax due of dollar_figure and total penalties due of dollar_figure for a total amount due of dollar_figure form 886-a stated that petitioner had days to respond to the examination determination if he did not agree with it petitioner did not dispute the adjusted underlying liabilities but was unable to pay the entire amount as a lump sum petitioner’s assets included approximately dollar_figure of stock but his primary assets would have to be sold or refinanced to pay the total amount due in full those assets included several partial_interests in real_estate including his principal_residence an office building and several inherited properties he owned all of the real_estate jointly with either his wife or his sister neither of whom was obligated on the tax_liabilities petitioner’s law office building which he owned jointly with his wife was free of encumbrances petitioner immediately listed his law office for sale in part to pay his employment_tax liabilities but was unable to attract any buyers on date petitioner continuing to work with his examining agent sent correspondence by fax and mail to mr proffitt asking for an installment agreement for the remaining liabilities petitioner’s date letter the letter stated in relevant part i would like to respectfully request that a payment plan for me be accepted on any and all amounts which are ultimately determined to be due under which i would be permitted to make monthly installment payments each due on the 1st day of each month for a period of months of equal amounts each month or upon payment of larger amounts to be applied to the account when i have additional funds to make such larger payments also on date respondent’s cincinnati office sent petitioner a letter respondent’s date letter that stated in relevant part this is in response to your correspondence of date we have considered the information that you have submitted and will be happy to honor your request for an installment_payment plan however before we process your installment_agreement request it will be necessary for you to sign date and return the revised form sec_2504 we sent to you on date within ten days for forms and publications visit our website at www irs gov or call to order our cover letter states the telephone contact hours are am - pm est if you wish to speak directly with me you may reach me from pm - pm est monday - friday the letter was signed by a j oliver and underneath the signature line were the words tax technician the record does not indicate why mr proffitt did not respond to petitioner’s date letter even though it was addressed directly to him petitioner sent respondent two form sec_2504 agreement to assessment and collection of additional tax and acceptance of overassessment on date for quarters at issue between date and date the total amount of tax reflected on the form sec_2504 was dollar_figure the total amount of penalties and additions to tax reflected on the form sec_2504 was dollar_figure accompanying the form sec_2504 was a typed letter from petitioner date letter to respondent that stated in relevant part i would like to repeat the request made in my date letter to mr proffitt that an installment_payment plan be accepted under which i would be permitted to make monthly installment payments each due on the 1st day of each month of equal amounts each month or upon payment of larger amounts for a period of months petitioner was not provided form_9456 installment_agreement request at that time he did not access the internal_revenue_service irs web site or call the number provided in the letter from mr oliver in regard to the form nor was he given specific instruction that he was supposed to be seeking form_9456 the only forms that respondent provided petitioner to fill out were the two form sec_2504 which he promptly executed the liabilities reflected on the form sec_2504 of approximately dollar_figure plus statutory interest were assessed on date respondent’s cincinnati office did not respond to the date letter the computer input code for a pending installment_agreement was not entered upon respondent’s receipt of petitioner’s date letter or his date letter on date respondent sent petitioner approximately notices cp entitled urgent we intend to levy on certain assets please respond now petitioner called the cincinnati office in date to inquire about his installment_agreement and the notices cp petitioner was told that mr oliver was on medical leave and that petitioner might be entitled to some relief if he contacted the taxpayer_advocate_service tas petitioner contacted the tas on date and spoke with taxpayer_advocate ta lana morrell on date ta morrell sent petitioner information about collection alternatives and told petitioner that he would have to provide financial information in order for her to determine his eligibility for an installment_agreement on date petitioner told ta morrell that he believed he could pay dollar_figure per month toward no levy may be made on taxpayer accounts while requests for installment agreements are pending internal_revenue_manual irm pt date the input codes for pending installment agreements prevent collection action see id pt an installment_agreement request is to be identified as a pending installment_agreement if it meets certain designated requirements id pt and his employment_tax liabilities tas received from petitioner the requested financial information on date ta morrell reviewed petitioner’s financial information on date and concluded that petitioner’s substantial monthly income and low-to-moderate monthly expenses would allow him to pay more than the dollar_figure-per-month payment that he proposed she suggested that petitioner sell either his law office building or another interest in real_estate to pay the liabilities on date ta morrell told petitioner that tas did not have authority to process collection options in his case a revenue_officer ro had to consider his installment_agreement request once petitioner sent in additional required financial information because of the large amount owed and because the debt was business debt she also told petitioner that he needed to file form sec_941 for an installment_agreement to be considered a computer input code for a pending installment_agreement was entered into petitioner’s electronic account transcripts on date the record does not indicate that petitioner filed a form_9456 or sent respondent any other material that would cause an input code to be entered at that time the tas case information history report contains an entry on date noting the input code on petitioner’s transcripts and also noting that petitioner’s file did not contain any information about a recently proposed installment_agreement petitioner continued to send ta morrell additional information and had multiple followup telephone calls with her to check the status of his case on date ta morrell received the financial information required to transfer petitioner’s case to an ro on date tas sent petitioner a letter explaining that ta morrell was in the process of sending a request to the irs service_center to have his account assigned to an ro and apologizing for any concerns you have experienced regarding actions taken by the irs or lack thereof in response to your request for an installment_agreement for your employment_taxes on date ta morrell recommended that an ro be assigned to assist petitioner with establishing an installment_agreement or other form of payment plan respondent’s field_office told tas several times that petitioner’s case had to be assigned to a grade ro and that the only qualified respondent implies in his motion for summary_judgment which the court denied on date that the date input code correlates with the installment_agreement request in petitioner’s date letter see mot summ j the certified transcripts show that an installment_agreement was pending as of date hence in this case respondent’s date letter was correct and the pending installment_agreement was notated in the petitioner’s accounts ro in the area had a full inventory of cases during that time tas had holds placed on petitioner’s account to freeze collection activity on or around date petitioner’s case was assigned to a qualified ro ta morrell sent petitioner a letter on date stating that the ro should be contacting him within to days the ro met with petitioner by date tas closed petitioner’s case on date on date respondent sent petitioner a final notice notice_of_intent_to_levy and notice of your right to a hearing levy notice for the quarters at issue respondent sent petitioner two notices of federal_tax_lien filing and notice of your right to a hearing under sec_6320 nftl on date for the quarters at issue on date petitioner sent the ro form 433-a collection information statement for wage earners and self-employed individuals and on date sent form_9456 requesting an installment as petitioner did not file a collection_due_process cdp hearing request within days of the levy notice the levy is not properly before the court see sec_301_6330-1 proced admin regs respondent’s counsel stated at trial that she did not know what had become of the levy notice respondent filed the lien notices with the county clerk and recorder for wabash county in mount carmel illinois with the county recorder for gibson county in princeton indiana and with the recorder of deeds for madison county in edwardsville illinois at that time the unpaid balance of assessment was dollar_figure agreement with a payment of dollar_figure a month on date petitioner timely sent the ro three forms request for a collection_due_process or equivalent_hearing along with three updated copies of form_9456 also on date respondent entered the computer input code for an installment_agreement on petitioner’s transcripts on date the ro called petitioner to tell him she was recommending that his installment_agreement request be denied and suggested that he sell or mortgage an interest in real_estate to pay the liabilities petitioner explained to her that he had been trying unsuccessfully to sell his law office for over a year on date the ro called petitioner to tell him that his installment_agreement request had been denied petitioner’s case was transferred to settlement officer so jane edwards in the irs appeals_office in omaha nebraska appeals in date upon first reviewing petitioner’s case history in date so edwards noted in the case activity record that on date the ro requested that the date input code be reversed because there was no specific monthly payment or due_date the case activity record also states that t his has been confirmed by a review of petitioner’s case file history which verifies no specific petitioner’s account transcripts have an input code that reverses pending installment_agreement on date which presumably relates to the date input code installment_agreement request was made at the time the input code for pending installment agreements was first input this entry corresponds to the tas case information history report stating that petitioner did not submit an installment_agreement on or around date therefore the court presumes the date input code relates to petitioner’s date letter so edwards scheduled a telephone conference as part of the cdp hearing for date petitioner participated in the telephone conference and raised the issues of collection alternatives and abatement petitioner submitted a written request for penalty addition_to_tax and interest abatement after the cdp hearing which so edwards denied on date respondent issued the notice_of_determination sustaining collection action through the nftl in the notice_of_determination respondent denied petitioner’s request for an installment_agreement because he has considerable equity in assets that can be loaned against or so edwards denied petitioner’s request for penalty addition_to_tax and interest abatement because he allegedly did not establish reasonable_cause for penalty or addition_to_tax abatement and did not meet the requirements of sec_6404 for interest abatement the case activity record also notes that petitioner could have prevented interest from accruing because respondent’s date letter did not prevent him from making voluntary payments and had he done so would not have incurred as much in additional penalties and interest that he is now requesting abatement of liquidated to fully pay the liability so edwards’ case activity record also states that petitioner did not qualify for an installment_agreement in primarily because of the equity in his assets the notice_of_determination also denied petitioner’s request for penalty and addition_to_tax abatement because he did not meet the requirements for reasonable_cause petitioner’s request for interest abatement was similarly denied because he purportedly did not qualify for abatement under sec_6404 or e on date petitioner timely filed a petition in this court contesting the notice_of_determination on or around date petitioner secured a reverse mortgage and fully paid the employment_tax liabilities including penalties additions to tax and interest on date respondent filed certificates of release of the federal tax_liens after petitioner’s payment petitioner continues to pursue this case for abatement of penalties additions to tax and interest for date to date specifically the date entry in the case activity record states the taxpayer stated in his correspondence that he desired an installment_agreement he at that time and this does not qualify for an installment_agreement due primarily to his equity in assets petitioner had previously applied for a mortgage with three different banks in and for a reverse mortgage in date on his personal_residence but was denied each time opinion petitioner contends that the court has jurisdiction over his abatement claims under sec_6404 respondent committed an abuse_of_discretion by failing to abate penalties and additions to tax pursuant to subsection f and respondent committed an abuse_of_discretion by failing to abate interest under either subsection a or e because of respondent’s delay in processing the installment_agreement request in petitioner’s date letter respondent asserts that the court lacks jurisdiction over petitioner’s penalty and addition_to_tax abatement claims there was no abuse_of_discretion under sec_6404 because the commissioner is not authorized under subsection e to abate interest assessed with respect to employment_taxes and there was no abuse_of_discretion under subsection a because the assessments of interest were not excessive in amount assessed after the expiration of the period of limitations or erroneously or illegally assessed jurisdiction the tax_court is a court of limited jurisdiction and may exercise jurisdiction only when congress has expressly authorized it to do so see sec_7442 66_tc_61 see also rule a the court has jurisdiction to determine its jurisdiction over a particular case 83_tc_309 moreover the court’s jurisdiction cannot be enlarged by the parties’ agreement or waiver or failure to object 111_tc_273 petitioner disputes a notice_of_determination that appeals issued embodying the results of a cdp hearing pursuant to sec_6320 because petitioner satisfied all of his employment_tax obligations after the issuance of the notice_of_determination the court does not have jurisdiction over this case by means of sec_6320 or sec_6330 see 126_tc_1 holding that the court lacks jurisdiction under sec_6330 for a claim_for_refund when the tax_liabilities have been satisfied however because petitioner raised his abatement claim at the cdp hearing the notice_of_determination constitutes appeals’ final_determination on the matter of abatement see 138_tc_295 supplemented by 140_tc_163 this determination is independent of appeals’ determination pursuant to sec_6320 regardless of the fact that appeals did not issue a stand-alone notice see id see also 142_tc_225 therefore the notice and petition may confer jurisdiction pursuant to sec_6404 the statute that provides the court’s abatement jurisdiction independent of sec_6320 if the requirements of sec_6404 are otherwise satisfied gray v commissioner t c pincite see 571_f3d_215 2d cir vacating and remanding tcmemo_2006_273 sec_6404 provides in relevant part the tax_court shall have jurisdiction over any_action brought by a taxpayer who meets the requirements referred to in sec_7430 to determine whether the secretary’s failure to abate interest under this section was an abuse_of_discretion and may order an abatement if such action is brought within days after the date of the mailing of the secretary’s final_determination not to abate such interest sec_6404 grants jurisdiction to determine whether there is an overpayment if the court orders an abatement of interest see greene-thapedi v commissioner t c pincite n jones v commissioner tcmemo_2008_56 n see also goettee v commissioner tcmemo_2003_43 supplemented by tcmemo_2004_9 aff’d 192_fedappx_212 4th cir respondent concedes and the court is satisfied that petitioner meets the net_worth requirements of sec_7430 see corbalis v commissioner petitioner does not explicitly claim an overpayment in his petition but the parties agree that petitioner has paid his employment_tax obligations including interest penalties and additions to tax for the quarters at issue in full therefore the court will treat the petition as implicitly raising a claim for overpayment see jones v commissioner tcmemo_2008_56 slip op pincite n see also bucaro v commissioner tcmemo_2009_247 citing 550_us_501 142_tc_46 see also estate of kunze v commissioner tcmemo_1999_344 aff’d 233_f3d_948 7th cir petitioner raised his abatement claim in conjunction with his cdp hearing further petitioner brought this action within days of the mailing of the secretary’s final_determination not to abate interest see rule b gray v commissioner t c pincite therefore the court has jurisdiction to determine whether the secretary’s denial of a request to abate interest under sec_6404 was an abuse_of_discretion in his petition petitioner also claims that he is entitled to penalty and addition_to_tax abatement pursuant to sec_6404 the court lacks jurisdiction to review denials of requests to abate penalties and additions to tax 112_tc_230 112_tc_19 n jones v commissioner tcmemo_2008_56 n the court will therefore focus on petitioner’s claim for interest abatement abuse_of_discretion the commissioner’s power to abate an assessment of interest involves the exercise of discretion and the court gives due deference to the commissioner’s discretion woodral v commissioner t c pincite in order to prevail a taxpayer must prove that the commissioner exercised this discretion arbitrarily capriciously or without sound basis in fact or law id petitioner bears the burden_of_proof see rule a sec_6404 sec_6404 authorizes the secretary to abate the assessment of interest on any deficiency attributable to the irs’ unreasonable error or delay in performing a ministerial or managerial act or any payment of tax described in sec_6212 to the extent that unreasonable error or delay in such payment is attributable to the irs’ being erroneous or dilatory in performing a ministerial or managerial act it is now well established however that the secretary does not have authority to abate assessed interest pursuant to sec_6404 with respect to employment_taxes woodral v commissioner t c pincite scanlon white inc v commissioner tcmemo_2005_282 aff’d 472_f3d_1173 10th cir miller v commissioner tcmemo_2000_196 aff’d 310_f3d_640 9th cir see also sec_301_6404-2 proced admin regs therefore respondent did not commit an abuse_of_discretion by denying petitioner’s claim_for_abatement under sec_6404 because respondent does not have the authority under subsection e to abate interest on employment_taxes sec_6404 sec_6404 provides the secretary is authorized to abate the unpaid portion of the assessment of any_tax or any liability in respect thereof which-- is excessive in amount or is assessed after the expiration of the period of limitation properly applicable thereto or is erroneously or illegally assessed the term any liability in respect thereof includes interest that has accrued on the underlying tax h h trim upholstery co v commissioner tcmemo_2003_9 petitioner does not assert that the interest that accrued on his unpaid employment_tax liabilities from date to date was assessed after the expiration of the period of limitations and although petitioner does refer to respondent’s denial of his request to abate interest as erroneous petitioner has not submitted any evidence to show that the interest was computed on an erroneous legal theory see in re 974_f2d_1064 9th cir woodral v commissioner t c pincite rather petitioner’s primary assertion is that the interest was excessive within the court’s reading of that term in h h trim upholstery co in h h trim upholstery co v commissioner slip op pincite the court accorded the term its plain meaning and held that the word ‘excessive’ takes into account the concept of what is fair or more appropriate here unfair using a but for analysis the court in that case ordered an abatement of interest where an irs employee had told the taxpayer the wrong payoff figure for his employment_tax liabilities and the taxpayer relied on this figure to pay his liabilities id in law offices of michael b l hepps v commissioner tcmemo_2005_138 slip op pincite the court reiterated the standard in h h trim upholstery co by stating that it interpreted the term ‘excessive’ in sec_6404 as it relates to interest to include a concept of unfairness under all of the facts and circumstances the court also noted that in h h trim upholstery co the taxpayer proved that the interest that was abated under sec_6404 would not have accrued ‘but for’ the commissioner’s mistake law offices of michael b l hepps v commissioner slip op pincite n the court denied in part the commissioner’s motion for summary_judgment to provide the parties with the opportunity to develop the facts and consider how the standard in h h trim the court stated under the circumstances we are satisfied that but for respondent’s error petitioner’s then-outstanding federal employment_tax liability for the fourth quarter of would have been completely paid on date had petitioner completely paid its employment_tax liability on date no additional interest would have accrued h h trim upholstery co v commissioner tcmemo_2003_9 slip op pincite upholstery co affected the legal analysis in the case law offices of michael b l hepps v commissioner tcmemo_2005_138 respondent’s primary position is that h h trim upholstery co was incorrectly decided respondent maintains the position advanced in h h trim upholstery co that the term excessive is properly limited to amounts that are erroneously or illegally assessed respondent has not produced convincing evidence that the court should abandon the unambiguous plain meaning of excessive in favor of a limited definition supported only by sparse tangential legislative_history and a less-than-illuminating regulation see sec_301_6404-1 proced admin regs the district_director or the director of the regional service_center may abate any assessment or unpaid portion thereof if the assessment is in excess of the correct_tax liability see also 132_tc_21 we look past plain meaning to determine congressional intent only if the language is ambiguous applying the plain meaning would lead to an absurd result or maybe where there is clear evidence webster’s third new international dictionary defines ‘excessive’ as ‘whatever notably exceeds the reasonable usual proper necessary just or endurable’ it further defines ‘just’ to mean ‘equitable’ and ‘equitable’ to mean ‘fair’ as we view the matter when used in the context of interest the plain meaning of the word ‘excessive’ takes into account the concept of what is fair or more appropriate here unfair h h trim upholstery co v commissioner slip op pincite of contrary legislative intent accordingly the court analyzes respondent’s handling of petitioner’s abatement claim for unfairness under all the facts and circumstances whether the assessed interest was excessive petitioner contends that the assessed interest that accrued on his unpaid employment_tax liabilities from date to date was excessive respondent asserts that the assessment of interest was not unfair because petitioner did not submit a form_9456 until date even if petitioner had followed the proper procedures for requesting an installment_agreement in date his request would have been denied because of his equity in assets it was not reasonable for petitioner to think he had an installment_agreement in date and even without an installment_agreement petitioner could have made voluntary payments but did not the court addresses petitioner’s claim in chronological order by relevant dates in the record abatement of interest for march to date on date petitioner sent his examining agent mr proffitt a letter requesting an installment_agreement that same day respondent’s tax technician mr oliver told petitioner that w e have considered the information that you have submitted and will be happy to honor your request for an installment_payment plan petitioner sent respondent the requested form sec_2504 within the 10-day timeframe along with the date letter restating his request for an installment_agreement petitioner did not receive any additional information or direction in regard to an installment_payment plan referenced in mr oliver’s letter instead of corresponding with petitioner about a potential installment_agreement respondent sent petitioner approximately notices cp entitled urgent we intend to levy on certain assets please respond now thereafter petitioner called respondent’s cincinnati office and was directed to tas on date petitioner spoke with ta morrell and received information about collection alternatives the commissioner has the authority to prescribe the procedures form and manner of proposing installment agreements sec_301_6159-1 proposed proced admin regs fed reg date finalized date internal_revenue_manual irm pt date outlines the although proposed treasury regulations are not authority the court cites this regulation in its proposed form because petitioner’s interaction with mr oliver took place in date and the regulation was not finalized until date therefore the proposed regulation was the guidance available to mr oliver at that time the proposed regulation does not differ in content from the final_regulation ways in which a taxpayer may request an installment_agreement according to the irm p roposals to enter into installment agreements may result from letters phone contacts voice-mail e-mail or other communications between taxpayers and service personnel id pt the installment_agreement request must satisfy four conditions before an irs employee may identify a taxpayer’s account as having a pending installment_agreement id pt in the installment_agreement request the taxpayer must provide sufficient information to identify the taxpayer identify the tax_liability that the request addresses propose a periodic_payment of a specific this court has held that procedures set forth in the irm do not have the force or effect of law and a failure to adhere to irm procedures does not rise to the level of a constitutional violation see eg 88_tc_794 obtaining checks in violation of irm not a constitutional violation requiring suppression 79_tc_185 failure to abide by irm procedures not a violation of due process and that the irm does not create enforceable rights for taxpayers see 447_f3d_706 9th cir aff’g tcmemo_2004_13 however the regulations state that the commissioner has the authority to prescribe the procedures form and manner of proposing installment agreements see sec_301_6159-1 proposed proced admin regs fed reg date finalized date therefore the irm can be persuasive authority see atchison v commissioner tcmemo_2009_8 and a review of relevant irm provisions is instructive in ascertaining the procedures the irs expects its employees to follow in processing installment agreements see eg 134_tc_280 reviewing relevant irm provisions to determine procedures that irs employees are expected to follow when deciding whether to levy on a taxpayer’s retirement account amount and be in compliance with filing_requirements id if the taxpayer does not satisfy these four requirements the irs employee is instructed to ask the taxpayer for the missing information id pt the irm provides an example if no payment amount is specified the employee should ask how much can be paid per month id once the irs receives a perfected installment_agreement request it must enter a computer input code within hours of the request for and identification of pending agreements to prevent levy actions id pt petitioner’s date letter identified him and the employment_tax liabilities it did not propose a specific amount per month but rather equal monthly payments over months the record is not clear whether petitioner was in filing compliance at that time because neither petitioner’s date letter nor the date letter provided information sufficient to satisfy the four requirements of irm pt petitioner did not submit a perfected taxpayers need not be in compliance with estimated payment or federal_tax_deposit requirements for an installment_agreement request to be identified as a pending installment_agreement irm pt the tas case information history report states in an entry dated date that petitioner needed to file form sec_941 but does not specify for which quarter s petitioner was not in compliance the cdp administrative record reflects that at the time of the cdp hearing request petitioner was in compliance with form_941 filing_requirements installment_agreement respondent was therefore not required to enter an input code within hours of receipt of either letter at that point an irs employee should have asked petitioner how much he could afford to pay each month and whether he was in filing compliance see id pt instead of communicating this to petitioner however respondent next corresponded with petitioner over two months later with approximately notices cp threatening collection action by levy petitioner followed the instructions in respondent’s date letter by mailing the form sec_2504 within days he did not receive any indication from respondent that his installment_agreement request was deficient respondent did not adhere to the instructions in irm pt by asking for the information missing from petitioner’s proposal it was reasonable for petitioner to believe absent communication from respondent that his installment_agreement would be processed once respondent received the form sec_2504 respondent assessed the tax shown on the form sec_2504 on date therefore respondent had received and processed the form sec_2504 by that date but did not communicate to petitioner about his proposed installment_agreement at that time the delay from respondent’s failure to communicate to petitioner the deficiencies of his proposed installment_agreement was unfair to petitioner under all the facts and circumstances cf estate of sanfilippo v commissioner tcmemo_2015_15 remanding a cdp appeal to the irs appeals_office in part because the appeals officer determined to proceed with collection when the taxpayer proposed an offer-in-compromise but did not submit a form_656 offer_in_compromise and the officer did not communicate that the taxpayer’s method of proposing the offer was inadequate the fact that petitioner may not have qualified for an installment_agreement at that time is not dispositive as respondent failed to take even preliminary steps toward determining petitioner’s eligibility it was not until date when petitioner spoke with tas that he was informed of the additional steps necessary to arrange an installment_agreement putting him back in the place he would have been in had respondent’s cincinnati office timely communicated with him the court is satisfied that had respondent timely communicated with petitioner about the proposal petitioner would have perfected his proposal within a reasonable_time the court is further satisfied that but for respondent’s delay in communicating with petitioner petitioner would have paid his employment_tax liabilities earlier respondent contends that petitioner is not entitled to abatement because he could have made voluntary payments but did not however unlike sec_6404 subsection a does not bar abatement when a significant aspect of the error or delay can be attributed to the taxpayer involved see sec_6404 hill v commissioner tcmemo_2010_200 slip op pincite holding that the taxpayers were not entitled to interest abatement under sec_6404 when t hey self-reported their income_tax_liability and chose to forgo making payments to pursue alternative avenues of relief aff’d 436_fedappx_410 5th cir therefore the interest that accrued from date until date was excessive and respondent’s denial of petitioner’s request to abate this interest was an abuse_of_discretion see h h trim upholstery co v commissioner tcmemo_2003_9 abatement of interest for date to date after date petitioner knew or should have known the requirements for submitting an installment_agreement such as providing financial information on date after receiving the requested financial information ta morrell told petitioner that tas did not have authority to accept collection alternatives because the debt was business debt and because of the large amount due she told petitioner that his case would be assigned to an ro once he respondent assessed the tax shown on the form sec_2504 on date therefore respondent had received and processed the form sec_2504 by that date sent additional financial information respondent received this information and forwarded petitioner’s case to a qualified ro although respondent may have shuffled petitioner to tas to resolve his own mistakes tas is an independent body see sec_7803 and was not under obligation to assist petitioner with his case see irm pt date stating that tas may identify its own criteria that qualify taxpayers for tas assistance further tas is not a substitute for regular irs procedures petitioner has not shown that but for a particular action that tas took his employment_tax obligations would have been paid sooner rather tas facilitated petitioner’s working toward a collection alternative by providing information about collection alternatives and forwarding his case to a qualified ro accordingly the interest that accrued while tas worked on petitioner’s case was not excessive and respondent did not abuse his discretion in failing to abate it abatement of interest for date to date the irs service_center did not have a qualified ro available until date the ro first met with petitioner by date the record reveals that the delay in assigning petitioner’s case to an ro was due to the lack of qualified ros in the area in fact the only qualified ro in the area had a full inventory and could not accept more cases this delay was not unreasonable under the circumstances see chakoian v commissioner tcmemo_2009_151 holding that the delay in processing the taxpayer’s offer-in-compromise because of a backlog of offers-in-compromise was not unreasonable accordingly petitioner has not shown that the interest that accrued during this time was excessive or that respondent abused his discretion by failing to abate it the ro recommended that petitioner file form_9456 which petitioner did on date on date the ro called petitioner to tell him that she was recommending his installment_agreement request be denied and suggested that he sell or mortgage an interest in real_estate to pay the liabilities on date the ro called petitioner to tell him that his installment_agreement request had been denied the record does not show that the ro did not follow irs procedures or otherwise caused unnecessary and unfair delay while processing the form_9456 petitioner’s case was transferred to appeals and to so edwards in date the so conducted the cdp hearing including a telephone conference in date and subsequently issued a notice_of_determination on february respondent did not enter a computer input code for a pending installment_agreement until date the record does not show any explanation for the delay however this delay did not cause petitioner unfairness under the circumstances as the ro continued to work on his case during that time so edwards’ actions did not deviate from irs procedures or cause petitioner unfair delay upon the issuance of the notice_of_determination there were no additional administrative steps for respondent to take see sec_301_6320-1 proced admin regs stating that a taxpayer may seek judicial review after receiving a notice_of_determination therefore respondent could not have caused petitioner unnecessary delay after the notice_of_determination was issued interest stopped accruing once petitioner paid his employment_tax obligations for the quarters at issue on or around date on date respondent filed releases from the federal tax_liens accordingly respondent did not abuse his discretion by failing to abate interest during this period conclusion petitioner has shown that the interest that accrued between date and date was excessive as defined in h h trim upholstery co v commissioner tcmemo_2003_9 respondent therefore abused his discretion by failing to abate interest for this period in reaching our holding herein we have considered all arguments made and to the extent not mentioned above we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate decision will be entered
